Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 24 9. Consolidated financial position 25 10. Business combinations 26 11. Changes in accounting policies 27 12. Controls and procedures 30 13. Selected quarterly financial information 31 Consolidated Interim Financial Statements Consolidated statement of financial position 32 Consolidated income statement 33 Consolidated statement of comprehensive income 34 Consolidated statement of changes in equity 35 Consolidated statement of cash flows 36 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 37 Note 2 – Changes in accounting policies 38 Note 3 – Business combinations 41 Note 4 – Accounts receivable 41 Note 5 – Debt facilities and finance expense, net 42 Note 6 – Government assistance 42 Note 7 – Earnings per share and dividends 43 Note 8 – Employee compensation 43 Note 9 – Other gains, net 43 Note 10 – Restructuring, integration and acquisition costs 44 Note 11 – Supplementary cash flows and income information 44 Note 12 – Fair value of financial instruments 44 Note 13 – Operating segments and geographic information 47 Note 14 – Related party transactions 50 Report to Shareholders CAE reported financial results for the third quarter ended December 31, 2013. Net income attributable to equity holders was $46.1million ($0.18 per share) this quarter, compared to $37.5 million ($0.14 per share) last year. Revenue for the quarter was $513.6 million, compared to $500.9 million in the third quarter last year. All financial information is in Canadian dollars. “Our performance improved across the board in the third quarter with higher operating margins and a strong order intake,” said Marc Parent, CAE’s President and Chief Executive Officer. “We have increased confidence for a strong second half with high-teens margins in Civil and continued resiliency in defence. Our operational discipline is driving positive results, and with a clearer outlook for defence, and a robust commercial aerospace market, we are positioned for continued growth.” Civil segments Revenue for our combined Civil segments grew 3% in the third quarter to $282.1 million compared to $273.4 million last year. Third quarter operating income* was $45.2 million (16.0% of revenue) compared to $39.0 million (14.5% of revenue) last quarter and $46.1 million (16.9% of revenue) last year. We received 12 FFS orders in the third quarter and have since announced another three, bringing us to a record 43 year to date. During the quarter we signed long-term training agreements with airlines and operators including Japan Airlines, Virgin Australia Regional Airlines, Air Transat and Jetflite. Since the end of the quarter, CAE has been selected as the exclusive Dassault-Approved Training Provider for the newly-launched Falcon 5X long-range business jet. We received $329.2 million in combined civil segment orders this quarter for a book-to-sales* ratio of 1.17x. Third quarter Civil backlog* was a record $2.1 billion. Military segments Revenue for our combined Military segments grew 2% in the third quarter to $201.8 million compared to $198.8 million last year. Combined Military operating income was $31.0 million (15.4% of revenue) for the quarter, compared to $25.4 million (12.8% of revenue) last year. We booked orders during the quarter for simulators, upgrades and services for enduring aircraft platforms including the MH-60R Seahawk helicopter for the Royal Danish Navy, the P-8A Poseidon aircraft for the US Navy, and the C-130 Hercules aircraft for the US Air Force. On new aircraft programs for CAE, we signed contracts for a comprehensive ground-based training system on the T-6C aircraft for the Mexican Air Force, an Unmanned Aerial System Mission Trainer for the General Atomics Predator for the Italian Air Force, and aircrew training services for the T-44C Pegasus for the US Navy. We had success broadening our core market with the signature of a ten-year agreement with the Brunei Ministry of Home Affairs to establish a training centre and conduct emergency management training. In total, we received $240.3 million in combined military segment orders this quarter, representing a book-to-sales ratio of 1.19x. Third quarter Military backlog* was $2.0 billion and we had an additional $435.4 million of unfunded backlog. New Core Markets Revenue in New Core Markets was $29.7 million for the quarter, compared to $28.7 million last year. Operating income was $1.4 million compared to $1.7 million last year. In CAE Healthcare, we made further inroads in the defence market with the sale of a record 44 Caesar Trauma Patient Simulators to the U.S. Navy Expeditionary Combat Command.
